NO. 07-05-0338-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                               SEPTEMBER 15, 2006
                         ______________________________

                                 WILLIE T. COX, JR.,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-407,585; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Willie T. Cox, Jr., appeals his conviction for possessing a controlled substance with

intent to deliver. His sole issue concerns the factual sufficiency of the evidence. He

contends that the evidence failed to proved he committed the offense. We affirm.

                                      Background

      According to the evidence, appellant was arrested per an outstanding warrant in a

motel room he had rented. Immediately before the arrest, he was engaged in a sexual
liaison with his female companion. The companion lay under the covers of the bed when

the officers entered the room to seize appellant.

        Upon the companion identifying herself, the officers discovered she too had an

outstanding arrest warrant; so, she too was arrested.1 Yet, because she was naked, the

officers afforded her the opportunity to dress before being removed from the room. As she

did so, the female reached under one of the pillows on the bed and secured what was later

determined to be a controlled substance. Upon questioning by the officers, the female then

moved the pillow to reveal additional controlled substances (cocaine and/or crack cocaine).

The total amount of controlled substances discovered approximated 1.81 grams.

        The officers also discovered, on the night stand by the bed, a one dollar bill rolled

to resemble a narrow tube or straw. Rolling paper currency in such a fashion afforded

those desirous of ingesting cocaine a means of “snort[ing]” the substance into their nose,

according to one witness. However, no residue of contraband was found on the bill. Nor

did anyone testify about whether appellant or his companion appeared or acted as if they

had recently consumed drugs.

        When the officers eventually searched appellant’s car, they discovered a smoking

pipe adjacent to the driver’s seat. The pipe contained what appeared to be marijuana

residue. No other contraband was found, however, either in the car or motel room. Nor

did the officers find any cash (other than the one dollar bill), scales, or like items that

someone vending controlled substances may use to facilitate such transactions.



        1
          The name appellant’s companion had given the officers was not hers. Thus, she was surprised to
discover that she w as w anted on an outstand ing arrest w arrant. Interestingly, there were no outstanding
wa rrants linked to her actual name .

                                                    2
        An officer testified that those purchasing cocaine in the area normally bought a $20

“rock.” Such a “rock” weighed between .1 and .2 grams. Furthermore, that rock could be

shaved down to $10 pieces or $5 pieces known as “crumbs.”

                                     Issue - Factual Insufficiency

        In his single issue, appellant contends that the evidence was factually insufficient

to support his conviction.2 This is so, according to appellant, because the State failed to

prove he had 1) exercised care, custody and control over the substance with 2) the intent

to deliver. We overrule each aspect of his contention.

        Standard of Review

        The standard of review applicable to allegations of factual insufficiency is well settled

and need not be reiterated. Instead, we cite the parties to Zuniga v. State, 144 S.W.3d 477

(Tex. Crim. App. 2004) for a discussion of it.

            Next, the State charged appellant with “knowingly possess[ing], with intent to

deliver, a controlled substance listed in penalty group one, namely cocaine . . . .“ To prove

this offense, it had to show that appellant not only knowingly exercised care, custody or

control over what he knew to be a controlled substance but also did so with the intent "to

transfer [the substance], actually or constructively, to another . . . .” TEX . HEALTH & SAFETY

CODE ANN . §481.002(8) (Vernon Supp. 2006). It is beyond doubt that circumstantial




        2
          Though appellant denominated his issue as one questioning the factual sufficiency of the evidence,
he repeatedly stated that “no” evidence established one or more of the elements. Such language smacks of
a challenge focused upon the legal sufficiency of the evidence. Consequently, in assessing whether the
evidence is fac tually sufficient to support the verdict, we will also determine whether it was legally sufficient
as w ell.

                                                        3
evidence may be used to prove these elements.3 Patterson v. State, 138 S.W.3d 643, 649

(Tex. App.–Dallas 2004, no pet.). And, that evidence may consist of such things as 1) the

location of the evidence and its visibility, 2) whether the accused owned or exercised

control of the premises whereat the substance was located, 3) the accessibility and

proximity of the drugs to the accused, 4) the presence of drug paraphernalia on or by the

accused, 5) the nature of the location at which the accused was arrested, 6) the quantity

of contraband involved, 7) the manner of packaging, 8) the accused's possession of large

amounts of cash, and 9) the accused's status as a drug user. See Olivarez v. State, 171
S.W.3d 283, 291 (Tex. App.–Houston [14th Dist.] 2005, no pet.) (discussing the affirmative

links to show possession); Williams v. State, 902 S.W.2d 505, 507 (Tex. App.–Houston [1st

Dist.] 1994, pet. ref'd) (discussing the factors that can be considered to determine the intent

to deliver).

         Application of Standard

         That appellant rented the room, that he had drug paraphernalia in his car, that he

was in very close proximity and had access to the drugs while in the room and cavorting

on the bed, and that the object used to “snort” cocaine (i.e. the rolled-up dollar bill) lay in

plain view by the bed are of import. To this we add the testimony that drug dealers often

sell their wares from motel rooms and may not always have scales or packaging material

with them. So too do we note that the amount of drugs within the room exceeded that

which one would normally buy for personal use. Again, according to a witness, it was



         3
           Given that circumstantial evidence may b e used to prove guilt, appellant’s repeated utterance in h is
brief that the State proffered no “direct” e vidence satisfyin g the elem ents of the c rime is of little imp ort. Sim ply
put, the State is not restricted to usin g “direct” evid enc e to se cure a conviction.

                                                            4
common to sell $20 rocks weighing between .1 to .2 grams for personal use. Yet, appellant

had in his presence 1.81 grams of cocaine, or enough to comprise between nine to

eighteen rocks. And, these circumstances led at least two officers to opine, without

objection and based on their training and experience, that the room was being used as an

outlet for the sale of crack.

       The sum total of the foregoing was some evidence upon which a rational jury could

find, beyond reasonable doubt, that appellant knowingly possessed a controlled substance

with the intent to deliver. And, while the evidence could have been stronger, it was not too

weak, when considered in a neutral light, to support the verdict beyond reasonable doubt.

Indeed, the quantity of drug present was most telling. Thus, we conclude that the evidence

was both legally and factually sufficient to support the verdict.

       The judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              5